

114 HR 6493 IH: Service Members Financial Planning Assistance Act of 2016
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6493IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Veasey introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo ensure that members of the uniformed services will have access to information to make informed
			 choices regarding the retirement options to be made available to members.
	
 1.Short titleThis Act may be cited as the Service Members Financial Planning Assistance Act of 2016. 2.Retirement planning assistance for members of the Armed Forces who will be eligible to make an election of lump sum payment of certain military retired pay (a)Availability of assistanceEffective as of January 1, 2018, and as if included therein as enacted, subsection (b) of section 1415 of title 10, United States Code, to be added by section 633 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 847), is amended by adding at the end the following new paragraph:
				
 (7)Assistance in making electionThe Secretary concerned shall ensure that an eligible person has access to retirement planning assistance with a certified financial planner, at no cost to the eligible person, to help the eligible person weigh the potential benefits and drawbacks of making the election under paragraph (1) to receive a lump sum payment of certain retain pay and of selecting a particular payment percentage under clause (i) or (ii) of subparagraph (A) of such paragraph..
 (b)ImplementationNotwithstanding the delayed effective date in subsection (a), the Secretary concerned (as defined in section 101(5) of title 37, United States Code) shall take appropriate actions to ensure the availability of the retirement planning assistance required by paragraph (7) of section 1415(b) of title 10, United States Code, as added by subsection (a), to members of the uniformed services by December 30, 2017.
			